IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


N.W.M. AND E.M., MINORS, THROUGH             : No. 12 EM 2022
THEIR PARENTS AND NATURAL                    :
GUARDIANS, J.M., N.M., AND J.A.M.,           :
                                             :
                    Respondents              :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PATRICE LANGENBACH AND DEFENDER              :
ASSOCIATION OF PHILADELPHIA,                 :
                                             :
                    Petitioners              :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2022, the Application for Relief, which seeks

leave to submit a corrected Application “for Exercise of this Court’s King’s Bench,

Extraordinary, and Supervisory Powers,” is GRANTED. The corrected Application “for

Exercise of this Court’s King’s Bench, Extraordinary, and Supervising Powers” is

DENIED.